Judgment, Supreme Court, New York County (Louise Gruner Gans, J.), entered June 25, 1997, which granted petitioner tenant’s application to annul respondent Division of Housing and Community Renewal’s (DHCR) order of deregulation issued pursuant to the default procedure of Rent Stabilization Law of 1969 (Administrative Code of City of NY) § 26-504.3 (c) and remanded to DHCR “for further proceedings not inconsistent with this decision”, unanimously reversed, on the law, without costs, and the judgment vacated.
The judgment should be vacated as not susceptible to implementation due to the departure from the apartment and relocation abroad of the tenant and his family (see, Matter of Alvarez v New York State Div. ofHous. & Community Renewal, 252 AD2d 359). Concur — Rosenberger, J. P., Ellerin, Wallach and Andrias, JJ.